Name: Council Regulation (EEC) No 1353/86 of 6 May 1986 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: food technology;  marketing
 Date Published: nan

 8.5.86 Official Journal of the European Communities No LI 19/53 COUNCIL REGULATION (EEC) No 1353/86 of 6 May 1986 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas Regulation (EEC) No 1035/77 (J), as last amended by Regulation (EEC) No 1562/85 (4), introduced a system of aid for products processed from lemons harvested within the Community, based on contracts between Community producers and processors ; Whereas the said system was restricted to products suffering competition from similar products imported from non-member countries ; whereas , since Italian production accounts for a considerable proportion of the lemons processed in the Community, aid was granted for Italy as a matter of course for 85 % of such production because of the closure of the Italian market ; whereas financial compensation is nevertheless granted, where appropriate evidence is provided, for a higher percentage of such produce marketed outside Italy ; whereas the said system also applies to the other producer Member States ; Whereas the average of 85 % can no longer be justified on the basis of information currently available ; whereas it should therefore be reduced, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (2) and (3) of Regulation (EEC) No 1035/77 the figure ' 85 % ' shall be replaced by '40 °/o \ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1986 . It shall not apply to quantities of lemons processed before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL O OJ No C 85 , 14 . 4 . 1986 , p. 39 . (2) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). O OJ No L 125 , 19 . 5 . 1977 , p. 3 . (4) OJ No L 152 , 11 . 6 . 1985 , p. 5 .